Exhibit 10.2

[exhibit102formamendme_image1.gif][exhibit102formamendme_image2.gif]




December 10, 2014


[Name]
3225 Oakmead Village Drive, M/S 1223
P.O. Box 58039
Santa Clara, CA 95052-8039
Re:    Amendment to Retention Bonus and Equity Award Amendments
Dear [First Name]:
This letter is an amendment (the “Amendment”) to the Retention Bonus and Equity
Award Amendments letter, dated October 4, 2013, between you and Applied
Materials, Inc. (the “Original Agreement” and, together with this Amendment, the
“Agreement”). Any capitalized terms used but not defined in this Amendment have
the meanings assigned to them in the Original Agreement.
As you know, the strategic combination with Tokyo Electron Limited (the
“Transaction”) is a large and highly complex undertaking. Your continued
contributions as a part of Applied’s deep and talented leadership team are
critical to the Company in order to ensure the successful closing of the
Transaction and post-closing planning and integration, while simultaneously
leading the continued effective operations of Applied’s business. Applied
entered into the Original Agreement with you to recognize your continuing
dedication to Applied and provide further incentive for you to remain with
Applied through and beyond the Transaction. Applied recognizes that the
completion of the Transaction is taking longer than originally anticipated,
making it even more important to Applied that you have appropriate incentives to
remain with the Company through the Transaction, the post-Transaction
integration period and beyond. For that reason, we are offering you the changes
to your Original Agreement that are described below. These changes provide
additional acceleration of vesting to certain of your Applied equity awards that
otherwise are scheduled to vest in 2015, and potentially delay the date on which
you may earn the Retention Bonus from March 31, 2015 to December 11, 2015. In
order to accept these changes to your Original Agreement, please sign and return
this Amendment by the deadline indicated below.



--------------------------------------------------------------------------------

Exhibit 10.2

1.Change to Time-based Equity Awards. The first sentence of the first paragraph
of Section 2 of the Original Agreement (“Time-based Equity Awards”) is amended
and restated to read in its entirety as follows:


“If the Transaction is completed, all of your then-outstanding and unvested,
“time-based” equity awards covering Shares [that were granted prior to
September 24, 2013 (the “Time Awards”)][that were granted prior to September 24,
2013 or on November 10, 2013 (together, the “Time Awards”)], will be amended to
provide that the unvested Shares subject to the Time Awards that are scheduled
to vest during calendar year 2015 will accelerate vesting as of the date three
trading days prior to the Expected Closing.”


2.[Retention Bonus. Section 3 (“Retention Bonus”) of the Original Agreement is
amended and restated to read in its entirety as follows:


“Regardless of whether the Transaction is completed, you are eligible to receive
a lump sum cash retention bonus (the “Retention Bonus”) equal to [___%] of your
annual base salary as in effect on the Bonus Date (less applicable taxes and
other required withholdings) within thirty (30) days after the Bonus Date (as
defined below). You will receive the Retention Bonus only if you remain
continuously employed with Applied through the earlier of (i) December 11, 2015,
or (ii) the date that is six months after (a) the closing of the Transaction, or
(b) the termination of the Transaction without completion (the earlier of these
dates is referred to as the “Bonus Date”).”]


3.Full Force and Effect. To the extent not amended hereby, the Original
Agreement shall remain in full force and effect.


To accept this Amendment, please date and sign this letter below where indicated
and return it to Greg Lawler. If you do not accept this Amendment by
December 19, 2014, it will not become effective.
We greatly appreciate your many contributions to Applied and look forward to
your continued efforts towards the effective operations of Applied’s business,
successful closing of the Transaction and post-closing planning and integration.
Sincerely,


Michael R. Splinter
Executive Chairman of the Board of Directors
Applied Materials, Inc.





--------------------------------------------------------------------------------

Exhibit 10.2

By signing this letter, I acknowledge that I have had the opportunity to review
this Amendment carefully with an attorney of my choice; that I have read this
Amendment and understand its terms; that I enter into this Amendment knowingly
and voluntarily; and that I agree to and accept all of the terms set forth in
this Amendment.
Agreed and Accepted:


Dated: ________________________, 2014
[NAME]
 
 
 
___________________________

Schedule of Amendment to Retention Bonus
and Equity Award Amendment Agreements
Name
Date of Agreement
Retention Bonus
Gary E. Dickerson
December 11, 2014
N/A
Randhir Thakur
December 19, 2014
352.5%
Robert J. Halliday
December 17, 2014
352.5%
Thomas F. Larkins
December 19, 2014
315.0%
Ali Salehpour
December 22, 2014
315.0%
Omkaram Nalamasu
December 11, 2014
300.0%
 
 
 




